Citation Nr: 1220598	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder (originally claimed as heart palpitations). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran had active military service from June 2000 to March 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  By that rating action, the RO, in part, denied service connection for tachycardia (originally claimed as heart palpitations).  The Veteran appealed the RO's June 2007 rating action to the Board. 

The Board notes that by a December 2006 rating action, the RO, in part, denied service connection for tachycardia.  The Veteran was informed of the RO's decision that same month, along with her appellate rights.  As the Veteran did not file a timely Notice of Disagreement with the RO's December 2006 rating action, it became final.  38 C.F.R. § 7105 (West 2002).  However, in August and October 2007, the RO received additional relevant service records following the previous denial of entitlement to service connection for tachycardia.  Under the circumstances of this case, new and material evidence is not needed to reopen the claim.  Rather, the claim is reviewed de novo.  See 38 C.F.R. § 3.156(c) (2011). Accordingly, the issue has been recharacterized as stated above. 

The Board has recharacterized the Veteran's original claim for service connection for heart palpitations as one for a heart disorder, based on the evidence of record and in the interest of clarity. 

Also on appeal from the RO's June 2007 rating action was the issue of entitlement to an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and major depressive disorder (MDD).  By an August 2008 rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective February 22, 2008.  By a September 2008 rating action, the RO granted service connection for PTSD to include MDD; an initial 30 percent rating, effective February 22, 2008.  As the Veteran has not disagreed with the initial 30 percent rating or the effective date of February 22, 2008, this issue is no longer before the Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not currently have a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In a June 2006 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a heart disorder (originally claimed as heart palpitations). 

The RO also specified what information and evidence must be submitted by her, what information and evidence will be obtained by VA, and the need for her to advise VA of or submit any further evidence that pertains to the above-cited claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via the above-cited letter, notice was provided to the Veteran prior to the appealed June 2007 rating action.  Id.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the June 2006 letter, the RO informed the Veteran of the Dingess elements with respect to the claim for service connection for a heart disorder. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claim for service connection for a heart disorder (originally claimed as heart palpitations).  The Veteran's service treatment records (STRs) and post-service VA treatment and examination reports have been obtained and associated with the claims files.  In addition, in May 2007, VA examined the Veteran to determine the etiology of any currently present heart disorder.  A copy of the May 2007 examination report is contained in the claims files. 

As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the appeal. 

Legal Criteria

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d)  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for certain chronic diseases, such as cardiovascular-renal disease, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Analysis

The Veteran seeks service connection for a heart disorder (originally claimed as heart palpitations).  She maintains that she currently has a heart disorder that initially manifested itself as heart palpitations during active military service. 

The Veteran's service treatment records (STRs) show that she was seen for complaints of lightheadedness and a feeling that her heart was skipping beats.  She denied having any chest pain or radiation.  She reported a tingling on the left arm when she would lay down on her left side, which also precipitated her heart palpitations.  She related that she experienced heart palpitations every two months.  A cardiovascular examination was essentially normal.  An electrocardiogram revealed a normal sinus rhythm.  A diagnosis of palpitations-stable was entered.  In mid-May 2004, the Veteran was seen for complaints of an irregular heart rhythm.  She described having three to four weeks where her heart would race and then spontaneously resolve within 30 minutes.  A cardiovascular examination was essentially normal.  An electrocardiogram was normal.  The examining physician entered an assessment of tachycardia/arrhythmia, self-limited, asymptomatic.  

In late June 2005, the Veteran was seen for complaints of chest pain.  At that time, the Veteran reported that the pain had begun four (4) days previously and that it radiated into her left arm during the night.  She described the pain as sharp and that it sometimes had its onset when she bent over, not when she physically exerted herself.  She denied having any symptoms of dyspnea, nausea or diaphoresis.  The Veteran stated that she became dizzy, but denied syncopal episodes.  When examined, the Veteran was pain-free and was not in any acute distress.  She was placed on a heart monitor that yielded normal results.  A cardiovascular examination was also normal.  The examining physician diagnosed the Veteran with anxiety-related chest pain, non-angina.  The Veteran was returned to duty with instructions to return if she experienced any additional problems. 

The threshold question to be answered is whether the Veteran currently has a heart disorder.  If, but only if that question can be answered in the affirmative, would it be necessary to explore the question of whether it is etiologically linked to her period of active military service, or whether it was manifested to a compensable degree within a year of service discharge. 

As to the Veteran's contention that she currently has a diagnosis of a heart disorder, the Board has determined that she is not medically qualified to render such an opinion.  In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

While the Veteran is competent to provide statements concerning factual matters of which she has firsthand knowledge, such as having experienced heart palpitations, she is not competent to clinically diagnosis herself as having a heart disability or relate such disability, if present, to her period of military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds her statements regarding the diagnosis of a heart disability to be of no probative value. 

In the category of competent evidence, however, the record contains a VA May 2007 general medical examination report.  One of the specific purposes of this examination was to determine whether the Veteran currently has a heart disorder. Following examination, it was the examining physician's opinion that there was insufficient clinical evidence to diagnose a heart or primary arrhythmia condition.  There was no evidence of any functional [heart] impairment.  (See May 2007 VA general medical examination report).  Thus, the claimed heart disorder was not found.  

Simply put, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a heart disorder, nor is there evidence of the existence of this disability at any time since a year prior to VA's receipt of her original claim for compensation for a heart disorder (originally claimed as heart palpitations) in April 2006.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  On the contrary, the medical evidence of record shows that the Veteran does not have the claimed disability.  The Board notes that the Veteran was diagnosed with anxiety-related chest pain, non-angina during in June 2005, which is within a year of VA's receipt of her original claim for service connection for a heart disorder in April 2006.  However, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Clearly the competent medical evidence of record is negative for a heart disorder. The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that she has a heart disorder, and that service connection for this disability must be denied on that basis. 
The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a heart disorder, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Service connection for a heart disorder (originally claimed as heart palpitations) is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


